Title: From Thomas Jefferson to Meriwether Lewis, 17 July 1808
From: Jefferson, Thomas
To: Lewis, Meriwether


                  
                     Dear Sir 
                     
                     Washington July 17. 08
                  
                  Since I parted with you in Albemarle in Sep. last I have never had a line from you, nor I believe has the Secretary at War with whom you have much connection through the Indian department. the misfortune which attended the effort to send the Mandane chief home became known to us before you had reached St. Louis, we took no step on the occasion, counting on recieving your advice so  soon as you should be in place, and knowing that your knowledge of the whole subject & presence on the spot would enable you to judge better than we could what ought to be done. the constant persuasion that something from you must be on it’s way to us, has as constantly prevented our writing to you on the subject. the present letter however is written to put an end at length to this mutual silence, and to ask from you a communication of what you think best to be done to get the chief & his family back. we consider the good faith, & the reputation of the nation as pledged to accomplish this. we would wish indeed not to be obliged to undertake any considerable military expedition in the present uncertain state of our foreign concerns, & especially not till the new body of troops shall be raised. but if it can be effected in any other way & at any reasonable expence we are disposed to meet it.
                  A powerful company is at length forming for taking up the Indian commerce on a large scale. they will employ a capital the first year of 300,000 D. and raise it afterwards to a million. the English Mackinac company will probably withdraw from the competition. it will be under the direction of a most excellent man, a mr Astor merchant of N. York, long engaged in the business & perfectly master of it. he has some hope of seeing you at St. Louis in which case I recommend him to your particular attention. nothing but the exclusive possession of the Indian commerce can secure us their peace.   our foreign affairs do not seem to clear up at all. should they continue as at present the moment will come when it will be a question for the legislature whether war will not be preferable to a longer continuance of the embargo.   the Presidential question is clearing up daily, and the opposition subsiding. it is very possible that the suffrage of the nation may be undivided. but with this question it is my duty not to inttermeddle.   I have not lately heard of your friends in Albemarle. they were well when I left that in June, and not hearing otherwise affords presumption they are well. but I presume you hear that from themselves. we have no tidings yet of the forwardness of your printer. I hope the first part will not be delayed much longer. wishing you every blessing of life & health I salute you with constant affection & respect
                  
                     Th: Jefferson 
                     
                  
               